Case 3:19-cv-11915-AET-DEA Document 4 Filed 05/06/19 Page 1 of 1 PageID: 52



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 THOMAS W. TRAMAGLINI                                     Civil Action No. 3:19-cv-11915

                        Plaintiff,
                                                          NOTICE OF APPEARANCE
           vs.

 PATROLMAN JONATHAN C. MARTIN,
 POLICE CHIEF JOHN MIODUSZEWSKI,
 HOLMDEL TOWNSHIP, LAW
 ENFORCEMENT OFFICER JOHN/ JANE
 DOES 1-10, NON-LAW ENFORCEMENT
 INDIVIDUAL JOHN/ JANE DOES 1-10,
 ABC ENTITIES 1-5, AND BODY POLITICS
 1-5,

                        Defendants.

       PLEASE TAKE NOTICE that the undersigned hereby enters an appearance as counsel

for plaintiff Thomas W. Tramaglini in this matter and requests that copies of all papers in this

action be served upon the undersigned.

Mail to: mkingman@foxrothschild.com
                                                     FOX ROTHSCHILD LLP
                                                     Attorneys for plaintiff Thomas W.
                                                     Tramaglini

                                                 By: s/ Marissa Koblitz Kingman
                                                    Marissa Koblitz Kingman, Esq.
                                                    Fox Rothschild LLP
                                                    49 Market Street
                                                    Morristown, New Jersey 07960
                                                    Tel: (973) 992-4800
                                                    Fax: (973) 992-9125
Dated: May 6, 2019




94667680
